DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2, 5-6, 9, 12-13, 16, and 19-20 are objected to because of the following informalities:  
In claims 2, 9, and 16, in the last line, “streamlining” should be replaced with “streaming” to correct a typo.  
In claims 5-6, 12-13, and 19-20, the examiner recommends to replace “third party content” with “the third party content” since this element was previously introduced in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 2008/0040235 A1) (Of Record) in view of Shin et al. (US 8,745,647 B1) (Of Record) and further in view of Krikorian et al. (US 2007/0198532 A1).
Regarding claims 2, 9, and 16, Avedissian teaches: A computer-implemented method to categorize video content providers, a system, and a non-transitory computer readable medium, comprising: 
determining, by one or more computers, a number of viewers of media provided through a media distribution platform by a given content provider [determining popularity of an artist that provides video online, such as a number of friends or fans (par. 7-8, 11, and 21, Fig. 1)] 
determining, by the one or more computers, a number of different times that the content provider has provided media through the media distribution platform [determining popularity of the video artist may include a number of views (par. 9-11)]
determining, by the one or more computers, whether a combination of the number of viewers and the number of different times that the content provider has provided media through the media distribution platform qualify the content provider for presentation of third party content with the media provided by the content provider [determine whether the artist meets a threshold of feedback to participate in advertising and to receive revenue, such as if the artist meets a threshold of popularity based on the number of friends, fans, or views (par. 7, 9, 11, and 21-25, Fig. 1)] and 
regulating presentation of the third party content with the media provided by the content provider based on the determination of whether the content provider is qualified for presentation of third party content with the media provided by the content provider [distributing advertisements with the artist’s media content when they have met the threshold of feedback (par. 7 and 23-25, Fig. 1)].
Avedissian does not explicitly disclose: the media is streaming media; determining, by the one or more computers, a duration of the streaming media the content provider has provided through the media distribution platform; and the duration of the streaming media being used to qualify the content provider for presentation of third party content.
Shin teaches: the media is streaming media [streaming video (col. 4, lines 29-37)] 
determining, by the one or more computers, a duration of the streaming media the content provider has provided through the media distribution platform [determining duration of videos played or amount of viewing time aggregated across titles (col. 5, lines 50-59 and col. 8, lines 22-28)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian and Shin before the effective filing date of the claimed invention to modify the method of Avedissian by incorporating the media to be streaming media and determining, by the one or more computers, a duration of the streaming media the content provider has provided through the media distribution platform as disclosed by Shin.  The motivation for doing so would have been to ensure the portfolio of video content has received enough “eyeball time” or total time spent viewing (Shin – col. 5, lines 50-56 and col. 8, lines 22-24 and 27-28).  Therefore, it would have been obvious to combine the teachings of Avedissian and Shin in obtaining the invention as specified in the instant claim.
Shin does not explicitly disclose: the duration of the streaming media being used to qualify the content provider for presentation of third party content.
[after confirming the duration of the video clip, an advertisement is identified and presented with the video stream (par. 28 and 93)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian, Shin, and Krikorian before the effective filing date of the claimed invention to modify the method of Avedissian and Shin by incorporating the duration of the streaming media being used to qualify the content provider for presentation of third party content as disclosed by Krikorian.  The motivation for doing so would have been to ensure the media content meets restrictions set by a content owner (Krikorian – par. 93).  Therefore, it would have been obvious to combine the teachings of Avedissian and Shin with Krikorian to obtain the invention as specified in the instant claim.
Claims 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 2008/0040235 A1) in view of Shin et al. (US 8,745,647 B1), further in view of Krikorian et al. (US 2007/0198532 A1), and further in view of Brock (US 2008/0178302 A1) (Of Record).
Regarding claims 3, 10, and 17, Avedissian, Shin, and Krikorian teach the method of claim 2; Avedissian, Shin, and Krikorian do not explicitly disclose: determining that at least a specified portion of the streaming media provided by the content provider is deemed original content.
Brock teaches: determining that at least a specified portion of the streaming media provided by the content provider is deemed original content [determining originality of content and whether the content are deemed original (par. 141-150, Fig. 7)].

Regarding claims 4, 11, and 18, Avedissian, Shin, Krikorian, and Brock teach the method of claim 3; Brock further teaches: for each of one or more particular streaming media, determining that the particular streaming media provided by the content provider is original based on a digital fingerprinting of the particular streaming media [(par. 42, 59, 76, 112 and 146-148, Fig. 2A, 2D, and 7)].
Regarding claims 5, 12, and 19, Avedissian, Shin, Krikorian, and Brock teach the method of claim 4; Brock further teaches: regulating presentation of third party content with the streaming media provided by the content provider further comprises preventing presentation of third party content with the streaming media provided by the content provider when the specified portion of the streaming media provided by the content provider fails to be deemed original content [preventing advertising revenue or benefit being paid based on the originality determination when the content is not original (par. 188)].
Regarding claims 6, 13, and 20, Avedissian, Shin, Krikorian, and Brock teach the method of claim 5; Brock further teaches:  regulating presentation of third party content with the [Using the originality determination to determine when to pay advertising revenue or benefit, such as when the content is original (par. 188)].
Regarding claims 7, 14, and 21, Avedissian, Shin, Krikorian, and Brock teach the method of claim 6; Brock further teaches: determining that the specified portion of the streaming media provided by the content provider is deemed original comprises determining that the specified portion of the streaming media contains only content generated by the content provider [determining which of the content from a content owner are deemed original (par. 148-150)].
Regarding claims 8 and 15, Avedissian, Shin, and Krikorian teach the method of claim 7; Brock further teaches: determining that the specified portion of the streaming media provided by the content provider contains only content generated by the content provider comprises: comparing the specified portion of the streaming media across reference sources of different streaming media; and determining that a match does not exist between the specified portion of the streaming media and the reference sources of the different streaming media [matching the content by comparing to content to a content store 116 (par. 45), comparing to different sources (par. 145).  Determining there is no match and the content is original (par. 157, Fig. 9)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424           
/JEFFEREY F HAROLD/            Supervisory Patent Examiner, Art Unit 2424